UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8180, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes[ ] No[X] The number of shares of Common Stock, $ 0.10 par value per share outstanding as of February 3, 2012 was 78,188,034. 2 ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q December 31, 2011 Part I.Financial Information Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets as of December 31, 2011 and March 31, 2011 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Three Months ended December 31, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Operations for the Nine Months ended December 31, 2011 and 2010 (Unaudited) 6 Condensed Consolidated Statement of Equity and Comprehensive Income for the Nine Months ended December 31, 2011 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows for the Nine Months ended December 31, 2011 and 2010 (Unaudited) 8-9 Notes to Condensed Consolidated Financial Statements 10-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 34 Part II.Other Information Item 1. Legal Proceedings 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 6. Exhibits 35-36 Signature 37 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) December 31, 2011 March 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Deferred income taxes Refundable income taxes - Other current assets Assets from discontinued operations Total current assets Property and equipment, net of accumulated depreciation and amortization Software, net of accumulated amortization Goodwill Purchased software licenses, net of accumulated amortization Deferred costs, net Data acquisition costs, net Other assets, net $ $ LIABILITIES AND EQUITY Current liabilities: Current installments of long-term debt $ $ Trade accounts payable Accrued expenses Payroll Other Deferred revenue Income taxes payable - Liabilities from discontinued operations Total current liabilities Long-term debt Deferred income taxes Other liabilities Commitments and contingencies Equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost ) ) Total Acxiom stockholders' equity Noncontrolling interest Total equity $ $ See accompanying notes to condensed consolidated financial statements. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months ended December 31 Revenues $ $ Operating costs and expenses: Cost of revenue Selling, general and administrative Impairment of goodwill and other intangibles - Gains, losses and other items, net ) ) Total operating costs and expenses Income from operations Other expense: Interest expense ) ) Other, net ) ) Total other expense ) ) Earnings from continuing operations before income taxes Income taxes Net earnings from continuing operations $ $ Income from discontinued operations, net of tax Net earnings $ $ Less: Net loss attributable to noncontrolling interest ) ) Net earnings attributable to Acxiom $ $ Basic earnings per share: Net earnings from continuing operations Net earnings from discontinued operations Net earnings Net earnings attributable to Acxiom stockholders Diluted earnings per share: Net earnings from continuing operations Net earnings from discontinued operations Net earnings Net earnings attributable to Acxiom stockholders See accompanying notes to condensed consolidated financial statements. 5 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Nine Months ended December 31 Revenues $ $ Operating costs and expenses: Cost of revenue Selling, general and administrative Impairment of goodwill and other intangibles - Gains, losses and other items, net 38 ) Total operating costs and expenses Income from operations Other expense: Interest expense ) ) Other, net ) ) Total other expense ) ) Earnings from continuing operations before income taxes Income taxes Net earnings from continuing operations $ $ Income from discontinued operations, net of tax Net earnings $ $ Less: Net loss attributable to noncontrolling interest ) ) Net earnings attributable to Acxiom $ $ Basic earnings per share: Net earnings from continuing operations Net earnings from discontinued operations Net earnings Net earnings attributable to Acxiom stockholders Diluted earnings per share: Net earnings from continuing operations Net earnings from discontinued operations Net earnings Net earnings attributable to Acxiom stockholders See accompanying notes to condensed consolidated financial statements. 6 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY AND COMPREHENSIVE INCOME NINE MONTHS ENDED DECEMBER 31, 2011 (Unaudited) (Dollars in thousands) Accumulated Common Stock Additional other Treasury Stock Number paid-in Comprehensive Retained comprehensive Number Noncontrolling Total of shares Amount Capital Income earnings income of shares Amount Interest Equity Balances at March 31, 2011 $ ) $ ) $ $ Employee stock awards, benefit plans and other issuances 89 $ - - - ) ) - Restricted stock units vested 87 ) - Non-cash share-based compensation - Acquisition of treasury stock - ) ) - ) Comprehensive income: Foreign currency translation - - - ) - ) - - - ) Unrealized loss on interest rate swap - Net earnings (loss) - ) Total comprehensive income $ Balances at December 31, 2011 $ ) $ ) $ $ See accompanying notes to condensed consolidated financial statements 7 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Loss (gain) on disposal or impairment of assets ) Impairment of goodwill and other intangibles - Deferred income taxes Non-cash share-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) ) Other assets ) ) Deferred costs ) ) Accounts payable and other liabilities ) Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Disposition of operations ) - Capitalized software development costs ) ) Capital expenditures ) ) Payments received for investments Data acquisition costs ) ) Net cash paid in acquisitions ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments of debt ) ) Acquisition liability payment ) - Acquisition of treasury stock ) - Sale of common stock Noncontrolling interests equity contributions - Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 8 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) (Dollars in thousands) For the Nine Months ended December 31 Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes Payments on capital leases and installment payment arrangements Payments on software and data license liabilities Prepayments of debt Other debt payments Non-cash investing and financing activities: Acquisition of property and equipment under capital leases and installment payment arrangements See accompanying notes to condensed consolidated financial statements. 9 ACXIOM CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: These condensed consolidated financial statements have been prepared by Acxiom Corporation (“Registrant,” “Acxiom” or “the Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC” or “the Commission”).In the opinion of the Registrant’s management all adjustments necessary for a fair presentation of the results for the periods included have been made and the disclosures are adequate to make the information presented not misleading.All such adjustments are of a normal recurring nature.Certain note information has been omitted because it has not changed significantly from that reflected in notes 1 through 18 of the Notes to Consolidated Financial Statements filed as part of Item 8 of the Registrant’s annual report on Form 10-K for the fiscal year ended March 31, 2011 (“2011 Annual Report”), as filed with the Commission on May 27, 2011.This report and the accompanying condensed consolidated financial statements should be read in connection with the 2011 Annual Report.The financial information contained in this report is not necessarily indicative of the results to be expected for any other period or for the full fiscal year ending March 31, 2012. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States.Actual results could differ from those estimates.Certain of the accounting policies used in the preparation of these condensed consolidated financial statements are complex and require management to make judgments and/or significant estimates regarding amounts reported or disclosed in these financial statements.Additionally, the application of certain of these accounting policies is governed by complex accounting principles and their interpretation.A discussion of the Company’s significant accounting principles and their application is included in note 1 and in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, to the Company’s 2011 Annual Report. On February 1, 2012 the Company completed the sale of its background screening unit, Acxiom Information Security Systems (AISS), to Sterling Infosystems, a New York-based technology firm.The sale qualified for treatment as discontinued operations during the current fiscal quarter.The results of operations and the balance sheet amounts pertaining to the AISS business have been classified as discontinued operations in the condensed consolidated financial statements.Refer to Note 4, Divestitures, for more information regarding the sale. During the current quarter ending December 31, 2011, the Company realigned its business segments to better reflect the way management assesses the business.The Company’s new business segments consist of Marketing and Data Services, IT Infrastructure Management, and Other Services.The Marketing and Data Services segment includes the Company’s global lines of business for Customer Data Integration (CDI), Consumer Insight Solutions, Marketing Management Services, and Consulting and Agency Services.The IT Infrastructure Management segment develops and delivers IT outsourcing and transformational solutions.The Other Services segment includes the e-mail fulfillment business, the US risk business, and the UK fulfillment business. 10 2.EARNINGS PER SHARE AND STOCKHOLDERS’ EQUITY: Earnings Per Share A reconciliation of the numerator and denominator of basic and diluted earnings per share is shown below (in thousands, except per share amounts): For the quarter ended December 31 For the nine months ended December 31 Basic earnings per share: Net earnings from continuing operations $ Net earnings from discontinued operations Net earnings $ Net loss attributable to noncontrolling interest ) Net earnings attributable to Acxiom $ Basic weighted-average shares outstanding Basic earnings per share: Continuing operations $ Discontinued operations $ Net earnings $ Net loss attributable to noncontrolling interest $ ) $ ) $ ) $ ) Net earnings attributable to Acxiom $ Diluted earnings per share: Net earnings from continuing operations $ Net earnings from discontinued operations Net earnings $ Net loss attributable to noncontrolling interest ) Net earnings attributable to Acxiom $ Basic weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock as computed under the treasury stock method Diluted weighted-average shares outstanding Diluted earnings per share: Continuing operations $ Discontinued operations $ Net earnings $ Net loss attributable to noncontrolling interest $ ) $ $ ) $ ) Net earnings attributable to Acxiom $ Some earnings per share amounts may not add due to rounding. 11 As of December 31, 2011, the Company had options and warrants outstanding providing for the purchase of approximately 9.9 million shares of common stock together with restricted stock units relating to 1.6 million shares of stock.Options, warrants and restricted stock units that were outstanding during the periods presented, but were not included in the computation of diluted earnings per share because the effect was antidilutive are shown below (in thousands, except per share amounts): For the quarter ended December 31 For the nine months ended December 31 Number of shares outstanding under options, warrants and restricted stock units Range of exercise prices for options and warrants $
